DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments/arguments submitted by the Applicant(s) on 08/30/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-9 are still pending. 
3. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
4. 	The drawings filed on 04/13/2021 have been accepted.

II. Rejections Under 35 U.S.C. 103
5. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
6. 	Claims 1-9 are allowed.

7.	The following is an examiner's statement of reasons for allowance:

8.	The prior art of record, alone or in combination, does not anticipate, disclose and/or suggest the allowable subject matter of the independent claims. See previous office action with notification date 05/11/2022 and the arguments by the Applicant(s) filed on 08/30/2022 for specific novelty of the feature(s) claimed. 
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter set forth in the independent claims.

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Zhu (Pub. No.: US 2017/0148977) teaches an “materials in layer 21 are more easily displaced during deposition of layer 22 when the material for the non-crystalline or nano-crystalline layer has a higher weight (larger Z value) than the element or alloy selected for layer 21.” (Paragraph [0035]).
b)	Pan (Pub. No.: US 2012/0241809) teaches the “forming abuse electrode layer over a second side of the light emission layers, the second side being opposite to the first side, wherein the base electrode layer comprises a non-crystalline conductive material” (Paragraph [0016]).
c)	Arima (Pub. No.: US 2007/0046285) teaches “A sample observation method and sample observation device of the present invention are for observing variation in surface potential of a sample due to variation in the Hall effect based on variation in an applied current or applied magnetic field to the sample, and allow the variation in the Hall effect generated in the sample to be locally observed” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867